Title: To Benjamin Franklin from Lord Dartmouth, 2 June 1773
From: Dartmouth, William Legge, Earl of
To: Franklin, Benjamin


Since the previous summer the grievances of Massachusetts had been working their way toward the throne. The petitions from the House of Representatives in July, 1772, and March, 1773, had arraigned the Townshend Acts and their implementation as violating the colony’s charter, and had demanded a return to the old system whereby the General Court controlled officials’ salaries. The demand revealed how hollow was the dream, long shared by Franklin and other Americans, that the empire was a league of states with a common sovereign and coequal legislatures. The empire was not, and could not be without profound constitutional change at home. In British eyes the King had no option about implementing a Parliamentary statute; refusing to do so would have revived the dispensing power and defied the Bill of Rights. Crown and Parliament were in this respect inseparable, and the claim that a colonial charter limited their sphere of action was one that no British government could accept.
Once the claim was raised, as Dartmouth was well aware, it could not be compromised. He had therefore persuaded Franklin to delay delivering the first petition, in the faint hope that the House would reconsider; instead a second petition was added to the first. The Secretary had no alternative to forwarding both, and the letter that follows was the King’s reply. It was categorical: the supreme and unlimited imperial authority was the crown in Parliament.
 
Sir,
Whitehall June 2d: 1773.
I have not failed to lay before the King the Petition and Remonstrance to His Majesty of the late house of Representatives of the Province of Massachuset’s Bay, resolved upon in general Assembly on the 14th. of July 1772. and also their Petition to His Majesty resolved upon in general Assembly on the 6th. of March last, which Petitions and Remonstrance you delivered to me on the 14th. instant.
His Majesty commanded me to read them to Him, and having well weighed and considered the Subject Matter thereof, and the Expressions contained therein, was graciously pleased to declare, that as on the one hand His Majesty would ever attend to the humble Petitions of His Subjects, in all parts of His Dominions, and be most forward to redress, as far as depended upon him, every real Greivance they might have to complain of, so on the other hand His Majesty was determined to support the Constitution, and to resist with firmness every Attempt to derogate from the Authority of the Supreme Legislature.
That His Majesty considered His Authority to make Laws by and with the Advice and Consent of the Lords Spiritual and Temporal, and Commons of Great Britain in Parliament assembled, of sufficient Force and Validity to bind His Subjects in America in all Cases whatsoever, as essential to the Dignity of the Crown, and a Right appertaining to the State, which it was His Duty to preserve entire and inviolate, and therefore His Majesty could not but be greatly displeased with the Petitions and Remonstrance of the late Representatives of the Province of Massachuset’s Bay, in which Petitions and Remonstrance that Right is drawn into question.
That His Majesty was unwilling to suppose that the Sentiments of His faithful Subjects in general in the Province of Massachuset’s Bay corresponded with the unwarrantable Doctrines held forth in the said Petitions and Remonstrance, but imputed the same to the Artifices of a few who seek to create groundless Jealousy and Distrust, and to disturb that Harmony and Union, the Preservation of which is so essential for the mutual Interest both of the Mother Country and of the Colonies. I am &c.
Dartmouth
Dr. Franklin, Agent for the late Representatives of the Province of Massachuset’s Bay.
 
Notation: Drat. to Dr. Franklin, Agent for the late Represenves: of the Province of Massachuset’s Bay. Whitehall June 2d: 1773.
Entd.
